[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]      MEMORANDUM OF DECISION RE DEFENDANT'S MOTION FOR JUDGMENT OF DISMISSAL AND COSTS
A final judgment on this motion is continued pending complete compliance with the following orders on or before March 15, 2003:
1. The plaintiff is ordered to produce all of the documents requested in the re-notice of deposition dated October 16, 2002. She is to obtain any such documents in the hands of her agents and accountants or others and produce them.
2. The plaintiff is ordered to answer in an affidavit each of the questions she refused to answer during the re-deposition of November 14, 2002, including all she refused to answer of her own volition and those she refused to answer on advice of counsel. She is to repeat in the affidavit each such question as it appears in the transcript of that re-deposition on file with the court and insert thereon the answer to that question under oath. Said affidavit is to be served as provided by Section 10-12 through 10-17 of the Connecticut Practice Book with proof of service endorsed thereon.
3. The plaintiff is ordered to pay counsel for the defendant the amount of $1,008.32 as the costs, expenses and reasonable attorneys fees associated with the November 14, 2002 re-deposition.
Hale, JTR CT Page 2578-dx